Notice of Pre-AIA  or AIA  Status
Th e present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 6/27/2022 has been entered.

Priority
This application is a DIV of 16/461,218 (filed 5/15/2019) PAT 11401502 which is a 371 of PCT/JP2017/040923 (filed 11/14/2017) which claims foreign application JAPAN 2016-222243 (filed 11/15/2016). 

Status of Claims
Claims 1-7 are presented for examination on the merits. 

Specification
Continuation data on page 1 of specification needs to be updated.

Drawings
Figures 1 and 7 are not clear.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim interpretation:
Claims 4-6 recites intended uses/inherent properties of the claimed cell population without providing structural limitations to the cells, therefore are rejected together with their independent claims as long as the same cell population are taught by cited arts (see art rejections below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the fetal appendage" in line 1.  There is insufficient antecedent basis for this limitation in claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that the claims recite a natural product/phenomenon that do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includes: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a natural product/phenomenon. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
Regarding Step 1 (Yes), all of the claims are drawn to a product under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 1, the judicial exception (JE) is a natural product/phenomenon. Claims direct to “a cell population comprising mesenchymal stem cells derived from the fetal appendage” wherein the cell population is a nature occurring cell/product. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the identifying characteristics of the cell population recited in the claims only provide inherent property/intended use of the cell without providing distinct structural limitations to the claimed cells, accordingly this limitation does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B, the claimed products (including a composition of claim 7, wherein pharmaceutically acceptable carrier can also be natural product such as water, for example) as a whole does not amounts to significantly more than the recited exception. The recited characteristics provides no inventive concept. The claims are not eligible. 
Thus the claims do not amount to significantly more that natural product/phenomenon, therefore is not eligible under 101. Additional limitations are needed to integrates the claims to a patent-eligible practical application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peltzer (Stem Cells and Development, 2015, 24(3):329-344, IDS).
Peltzer teaches a method of culturing MSC cells from amnion/chorion (page 330, right column, 5th paragraph++). 
For Claims 1-6: the reference teaches a cell population comprising mesenchymal stem cells from fetal appendage (P-MSCs, page 330, right column, 5th full paragraph++) wherein the cells inherently comprising 50% or more CD105+ (page 331, left column, 1st full paragraph, line 11++, page 333, Fig. 1), less than 10% CD200+ and less than 5% CD106+ (page 333, Fig. 1), and 5% or more CD14+ (page 337, Fig. 6).
For Claim 7: the reference teaches a composition comprising the cell population and a pharmaceutically acceptable carrier: P-MSCs in culture media (page 330, right column, 6th paragraph++).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anzalone (Stem Cell Rev and Rep, 2011, 7:342-363).
Anzalone teaches Wharton’s Jelly mesenchymal stem cells (page 342, title and abstract). 
For Claims 1-6: the reference teaches a cell population comprising mesenchymal stem cells from fetal appendage (Wharton’s Jelly in umbilical cord, page 343, left column, 3rd full paragraph++) wherein the cells inherently comprising 50% or more CD105+ (page 354, Table 2 continued,), less than 10% CD200+ and less than 5% CD106+ (page 344, Table 1, row 16), and 5% or more CD14+ (page 353, Table 2, last row).
For Claim 7: the reference teaches a composition comprising the cell population and a pharmaceutically acceptable carrier: Wharton’s jelly in culture media (page 346, left column, 1st full paragraph, line 30++, page 352, Table 2, last row).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 28 (withdrawn claims 20-21) of co-pending application 15771781. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a cell population comprising mesenchymal stem cells derived from fetal appendage, wherein the instant application direct to a product/composition while the co-pending application direct to method for producing the cell population, therefore the product of instant application is rendered obvious of the co-pending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653